DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Allowed Claims: Claims 1-19 are allowed. 
Applicant’s filing of the Terminal Disclaimer obviates the nonstatutory double patenting rejection of the claims. This rejection is hereby withdrawn. 
Reasons for Allowance - the following is an examiner’s statement of reasons for allowance: 
Regarding the prior art: 
The closest prior art appears to be U.S. Patent Application Publication 20060046821 A1 to Kaminkow.  Kaminkow generally discloses a gaming device system with a plurality of gaming devices linked by a common bonus event. Each of the plurality of gaming devices are separated by spacer assemblies located between and space apart from the gaming devices.  Each spacer assembly includes a base, sidewalls, front and/or access panel and display panels.  The display panels are of different colors (e.g., one of the three colors) used for the nine gaming devices of the system. One of the nine spacer assemblies includes a bonus server, which is the brain box for the bonus system and includes a separate processor, memory device and random outcome generation program.  The display panel and an LED circuit board operate together with a gaming device located to the left of spacer assembly.  The LED circuit board illuminates display panel at selective times appropriate for the first gaming device.

However, Kaminkow in combination or taken alone, does not disclose the limitations cited above.   As such, for at least these reasons, Examiner have found these limitations in combination with the other limitations of the claim are neither anticipated by nor obvious over the closest prior art. Therefore, for at least these reasons, claims 1-19 are allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419. The examiner can normally be reached M-F 9:00AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. 

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 





/S.N.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715